Citation Nr: 0929793	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  08-06 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder (other than PTSD) 
variously diagnosed as depression, neurosis, nervousness and 
sleep disturbance, to include as due to herbicide exposure.




REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran performed active service in the United States Air 
Force during the Vietnam Era from September 1971 to 
September1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
RO.  

The Veteran testified before a Decision Review Officer in 
September 2007.  A transcript of that hearing has been 
associated with the claims file.  



FINDINGS OF FACT

1.  In a May 2004 rating decision, the RO denied reopening 
the claim of service connection for PTSD, finding that the 
evidence was not new and material because it did not relate 
to an unestablished facts or diagnosis of PTSD and 
establishing the occurrence of an in-service stressful event; 
the Veteran was notified in writing of the determination in 
May 2004, but did not timely appeal.  

2.  The evidence added to record since the May 2004 RO 
decision is cumulative and redundant and does not, when 
considered with previous evidence of record, relate to an 
unestablished fact of current diagnosis of PTSD or a verified 
in-service stressor necessary to substantiate the Veteran's 
claim or raise a reasonable possibility of substantiating the 
claim.  

3.  The Veteran is not shown to have served in the Republic 
of Vietnam or to have participated in combat with the enemy.  

4.  The Veteran is shown to have served as a member of a 
munitions loading crew and to have been assigned in Thailand 
for 3 months and 10 days from April to July 1973.  

5.  A service separation examination report in September 1973 
noted that the Veteran had depression and nervousness 
associated with personal problems without complications or 
sequelae.  

6.  The Veteran is shown to have had a history of episodic 
drinking prior to service, recreational cannabis usage at age 
19, regular if not daily drug usage beginning in Thailand in 
1973 and a pattern of very heavy drug usage over a twenty 
year period after service.  

7.  The Veteran is shown to have had maladjustment in July 
and August 1973, but an innocently acquired psychiatric 
condition was not clinically identified until many years 
after service.  

8.  The currently demonstrated depressive and anxiety 
disorders are not shown to have had their clinical onset 
during the Veteran's period of active service or to be due to 
the exposure to Agent Orange while serving in Thailand or 
another documented event or incident of his period of active 
service.  



CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 
3.159 (2008).  

2.  The Veteran's innocently acquired psychiatric disability 
manifested by chronic anxiety and depression is not due to 
herbicide exposure or other disease or injury that was 
incurred in or aggravated by service; nor may a psychosis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1); see 73 Fed. 
Reg. 23,353-356 (April 30, 2008).  

In the context of a claim to reopen, VCAA requires the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The Veteran 
must also be notified of what constitutes both "new" and 
"material" evidence to reopen the previously denied claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, prior to the initial adjudication of the claims 
in the August 2007 rating decision, VCAA notice was provided 
in September 2006.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the 
claims, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  

The Veteran also received notice pertaining to the downstream 
disability rating and effective date elements of his claims, 
and was furnished a Statement of the Case in February 2008.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Mayfield and Pelegrini, both supra.  

The September 2006 VCAA notice informed the Veteran of what 
would constitute both "new" and "material" evidence to 
reopen the previously denied claims for service connection 
for PTSD.  He was effectively furnished notice of the types 
of evidence that he needed to send to VA in order to 
substantiate his claim, as well as the types of evidence VA 
would assist him in obtaining.  

In addition, the Veteran was informed of his responsibility 
to identify, or submit directly to VA evidence showing a 
current diagnosis; evidence of a diagnosis or symptoms of 
this condition in service; and a medical link between the 
current disability and service.  

The Veteran was informed that this evidence could consist of 
doctors' records, medical diagnoses, and medical opinions; 
and lay evidence from those who have knowledge of his 
condition.  In effect, the letter may be understood as 
communicating to the Veteran the need to submit any relevant 
evidence in his possession that could substantiate his 
claims.  

In short, the discussion contained in these documents 
furnished the Veteran notice of the basis for the previous 
denial of the claim of entitlement to service connection.  As 
this letter was issued prior to the appealed rating decision, 
this case raises no procedural concerns in view of the 
Mayfield and Kent decisions.  

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was afforded a VA examination in July 2007 for 
his claim of service connection for an acquired psychiatric 
disorder (variously diagnosed and other than PTSD).  

The evidence of record includes service treatment records, 
service personnel records, VA outpatient treatment reports, 
VA examination, Social Security Administration (SSA) records, 
private treatment records, and statements and testimony from 
the Veteran.  

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  

The Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103.  


New and Material Evidence

Generally, a final decision may not be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. §§ 7104, 7105 (West 2008); 38 C.F.R. 
§ 3.104.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In a May 2004 decision, the RO denied the Veteran's petition 
to reopen the claim of service connection for PTSD.  The 
Veteran was provided notice of the decision in May 2004 but 
did not timely appeal from that decision.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  

Accordingly, the claim now can only be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5103A(f), 
5108; 38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

In making this determination, the Board must look at all of 
the evidence received since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  

In the present case, this means that the Board must look at 
all the evidence received since the May 2004 rating decision, 
which was the last final adjudication that disallowed the 
claim, and must consider the additional evidence in the 
context of all the evidence of record.  

In this case, the Veteran's application to reopen the claim 
of service connection for PTSD was received by the RO in 
August 2006.  The evidence added to the record since the May 
2004 rating decision includes that of VA treatment reports, 
records from a private neuropsychologist, a VA psychiatric 
examination report and hearing testimony and written 
statements submitted by the Veteran and his representative.  

The VA treatment records show a positive screen for PTSD in 
May 2005, but do not indicate a diagnosis of PTSD.  The July 
2007 VA psychiatric examination, in pertinent part, found 
that the Veteran did not meet the DSM-IV criteria for PTSD.  

The VA examiner diagnosed the Veteran with depressive 
disorder, NOS, anxiety disorder, NOS, and an Axis II 
personality disorder, NOS with avoidant and dependent 
features.  

As explained, the present inquiry is whether this additional 
evidence raises a reasonable possibility of substantiating 
the claim, namely, whether such evidence provides some 
evidence of a diagnosis of PTSD pursuant to the DSM-IV 
criteria based on a verified in-service stressor.  

While the additional evidence may not have been of record at 
the time of the May 2004 rating decision, it is neither 
"new," nor "material" because it still does not tend to 
show that the Veteran's has a diagnosis of PTSD pursuant o 
the DSM-IV criteria that based on a verified stressor.  See 
generally Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz 
v. Brown, 6 Vet. App. 277, 280 (1994).  

With respect to the Veteran's own statements on file in 
support of his claim, these are essentially reiterations of 
similar assertions raised in 2004 and, therefore, are found 
to be cumulative in nature.  It is now well established that, 
while a layperson is competent to report psychiatric symptoms 
experienced at any time, a layperson without medical 
training, such as the Veteran, is not qualified to diagnose 
or offer a medical etiology opinion regarding the disorder of 
PTSD.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  

Consequently, because the additional evidence does not show 
that the Veteran's has a diagnosis of PTSD based on a 
verified stressor, the new evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

The evidence presented since May 2004 does not raise a 
reasonable possibility of substantiating the claim; 
therefore, the Board finds that the additional evidence is 
not new and material.  Accordingly, the claim of service 
connection for PTSD is not reopened.  


An Innocently Acquired Psychiatric Disorder (Other Than PTSD)

The Veteran asserts that he developed psychiatric problems 
while working around explosives as a weapons mechanic and due 
to his exposure to herbicides (Agent Orange) while stationed 
in Thailand.  (See August 2006 Written Statement).  The 
Veteran also reports being exposed to aircraft exhaust and 
radar emissions.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may also be granted for an organic disease 
of the nervous system, such as psychosis, when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. 
§§ 501(a), 1116; 38 C.F.R. §3.309 (e).  

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  

The VA regulations specify that the last date on which a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975. 38 C.F.R. § 
3.307(a)(6)(iii).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).  

The service personnel records show that the Veteran was 
stationed in Thailand for about 3 months and 10 days at Korat 
Air Force Base from April to July of 1973.  

According to a letter from the Assistant Secretary of Defense 
dated on January 6, 2003, the records at the United States 
Army Center for Unit Records Research (USACURR) (now known as 
the U.S. Army and Joint Services Records Research Center 
(JSRRC)) state that, in 1964 and 1965, there was a large-
scale test program in Thailand to determine effectiveness of 
herbicide agents in defoliation of upland forest or jungle 
vegetation representative of Southeast Asia.  

Also in 1964 and 1965 at the Replacement Training Center of 
the Royal Thai Army near Pranburi, Thailand, an extensive 
series of tests were conducted in collaboration with the 
Military Research and Development Center of Thailand to 
perform an onsite evaluation of phytotoxic chemicals on 
vegetation in Southeast Asia.  

Here, the military records show that the Veteran did not 
arrive in Thailand until 1973.  As the Veteran did not serve 
on active duty in Thailand during the specified timeframe, 
the exposure to herbicides cannot be presumed in this case.  

Further, the claims file does not contain any evidence which 
places the Veteran in the Republic of Vietnam or any other 
location during the time period for which exposure to 
herbicides is legally presumed (nor does the Veteran allege 
as such).  

Regardless, the Veteran has not been diagnosed with any of 
the disabilities included on the current list of herbicide-
related disorders from 38 C.F.R. § 3.309(e) within the 
prescribed presumptive periods.  

Notwithstanding the presumptive provisions, service 
connection for the claimed residuals of exposure to 
herbicides also may be established by showing that a disorder 
resulting in disability is, in fact, causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303. 

Significantly, the Veteran's service treatment records are 
negative for a diagnosis of an innocently acquired 
psychiatric disorder, although the Veteran listed depression 
and nervousness associated with personal problems on his 
September 1973 Report of Medical History; the corresponding 
separation examination report indicted that they had resolved 
without complications or sequelae.  

The service treatment records also show that the veteran was 
seen in July 1973 when it was reported that he wanted to get 
out of service.  An impression of maladjustment was recorded 
at that time.  In August 1973, he was noted to have 
occupational maladjustment and was scheduled for a mental 
hygiene referral.  

The VA treatment records in this case document the Veteran 
treatment beginning in 1990 for variously diagnosed 
conditions including PTSD, depression, dysthymia and OCD.  

A September 1990 treatment record reflects that the Veteran 
was admitted for substance abuse and was transferred to acute 
psychiatry for treatment evaluation and treatment of severe 
depression and OCD symptoms.  The Veteran complained of 
having chronic dysphoria related to his unhappy experience 
while in the Air Force.  He felt guilty about being trained 
as a weapons mechanic and, to cope with his feelings of 
guilt, used cannabis and heroine since his discharge from the 
military.  A June 1990 reflects a diagnosis of PTSD, 
depression, and substance dependency.  

A 1991 VA examination diagnosed the Veteran with dysthymia, 
obsessive compulsive disorder and substance dependence.  

In a February 1994 VA examination, the Veteran was diagnosed 
with dysthymia, chronic, delayed with obsessive compulsive 
features and polysubstance abuse.  He was hospitalized in 
August 1996 for substance abuse.  An October 1998 record 
noted ongoing supportive therapy for a depressive disorder 
and dysthymia.  

An October 2000 VA treatment record diagnosed depressive 
disorder.  A January 2001 VA treatment record diagnosed OCD 
and depression.  The Veteran was prescribed paroxetine and 
lithium, although he was not consistent in taking his 
medication.  

A February 2001 VA examination diagnosed the Veteran with an 
anxiety disorder with features of PTSD, OCD and social 
phobia.  

In June 2001, the Veteran underwent a neuropsychological 
examination with a clinical and forensic neuropsychologist.  
The Veteran reported a history of substance abuse from 1973 
to 1990 with decreased marijuana usage since 1990 and 
becoming very depressed ever since.  He was diagnosed with an 
organic mental disorder (moderate, chronic), major depression 
(severe and treatment resistant) and recurrent PTSD 
(moderate, continuing, and chronic).  

Significantly, the clinical and forensic neuropsychologist 
added that he had identified cognitive, motor and sensory 
asymmetries consistent with moderate bilateral cerebral 
dysfunction that was probably related to his long-standing, 
very heavy substance abuse particularly pot use over the 
years.  The doctor noted that it was critically important 
that he refrain from all substance abuse including pot and 
drinking.  

The doctor added that there was compelling evidence of a 
major mood disorder characterized by moderately to markedly 
lowered emotional morale, severe sleep disturbance, severe 
lack of interest or pleasure in most activities, a 15 to 20 
pound weight loss, mild to moderate agitation and 
restlessness, low self-esteem and feeling of worthlessness, 
an inability to make decisions and some morbid thoughts.  

There also was noted to be very compelling evidence of PTSD 
characterized by recurring dreams, moderately intense 
psychological and physiological arousal and very significant 
avoidance behaviors.  

The VA treatment records from September 2003 to August 2006 
reflect diagnoses of PTSD, neurotic, depression and OCD.  The 
private treatment records from Southeastern NH Services 
reflect that the Veteran was admitted from February 2005 to 
April 2005 for substance abuse problems.  In February 2005, a 
clinical history of drinking on two occasions in high school, 
an introduction to cannabis at age 19, smoking 3 or 4 joints 
daily for 100 days at age 20, and maintaining that pattern 
plus drinking beer up until 2005 was recorded.  

The Veteran underwent a VA examination in July 2007 and 
reported having sleeping problems, avoidance of people and 
friends, and feelings of inadequacy.  The Veteran further 
reported a history of substance abuse.  He told the examiner 
that he did not have "interest in things" and felt "like a 
loser [his] whole life."  

Upon examination, the Veteran was noted to be depressed and 
anxious.  He was diagnosed with depressive disorder, NOS, 
anxiety disorder, NOS, and a personality disorder with 
avoidant and dependent features.  

The VA examiner opined that it was not likely that the 
Veteran's depression and nervousness back in September 1973 
resulted in his current disability, and that "it appear[ed] 
that [he] ha[d] always suffered from some kind of depression, 
even from childhood.  It [was] therefore not likely that it 
was because of the military that he became depressed."  

Although the Veteran was granted Social Security Disability 
benefits, the records associated with the Social Security 
application essentially consists of duplicates of his VA 
records.  

In a November 2007 hearing before the RO, the Veteran asserts 
that the military was a catalyst for his current psychiatric 
condition.  He was suppose to be an auto mechanic, but 
instead was trained as a weapons mechanic.  He reportedly 
started to feel anxiety and depression because of his MOS in 
that people were being killed with the bombs that he loaded.  
(See hearing transcript pp. 1-3).  

The Board is mindful that the Veteran is competent to provide 
a report of continuity of his symptoms since service; 
however, his lay statements alone do not serve to establish a 
continuity of symptomatology for an innocently acquired 
psychiatric disorder since service, as they are not supported 
by competent evidence showing the presence of psychopathology 
in service or for many years thereafter.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding the 
Board is obligated to, and fully justified in, determining 
whether lay testimony is credible in and of itself, and that 
the Board may weigh the absence of contemporary medical 
evidence against lay statements); Maxson v. Gober, 230 F.3d 
1330, 1331 (Fed. Cir. 2000).  

The Veteran is not shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. at 494-95.  

Based the medical evidence of record, the Veteran is not 
shown to have manifested an innocently acquired psychiatric 
disorder in service or for many years after service.  In 
addition, the recently obtained VA medical opinion determined 
that the current anxiety and depressive disorders were not 
related to any symptoms exhibited in service.  

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for an acquired 
psychiatric disorder (variously diagnosed and other than 
PTSD), to include as due to herbicide exposure.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, supra.  



ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for PTSD, the appeal to this 
extent is denied.  

Service connection for an acquired psychiatric disorder 
(other than PTSD) claimed as depression, neurosis, 
nervousness and a sleep disorder, to include as due to 
herbicide exposure, is denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


